 Case 1:20-cv-12120-TLL-EAS ECF No. 3 filed 08/12/20           PageID.74    Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

ARTHUR HARRIGER,

               Petitioner,
                                                       Case No. 20-12120
v.                                                     Hon. Thomas L. Ludington

WILLIS CHAPMAN,

            Respondent.
_________________________________/

   ORDER TRANSFERRING SUCCESSIVE PETITION FOR WRIT OF
 HABEAS CORPUS TO THE UNITED STATES COURT OF APPEALS FOR
                    THE SIXTH CIRCUIT

         Michigan prisoner Arthur Harriger, (“Petitioner”), has filed a petition for writ

of habeas corpus under 28 U.S.C. § 2254. In 1991, Petitioner was convicted following

a jury trial in the Luce Circuit Court of first-degree murder, MICH. COMP. LAWS §

750.316, and he was sentenced to life in prison.

         In 2009, Petitioner filed a federal habeas petition in the Western District of

Michigan challenging his state conviction. The Court dismissed the petition with

prejudice because it was filed after expiration of the statute of limitations. Harriger

v. Woods, Case No. 2:09-cv-191, 2009 U.S. Dist. LEXIS 109201 (W.D. Mich. Nov. 23,

2009).

         Petitioner’s current petition constitutes his second bid for federal habeas

corpus relief. Federal district courts lack jurisdiction to consider successive habeas

petitions absent preauthorization from the court of appeals. Franklin v. Jenkins, 839

F.3d 465, 473 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3)); Felker v. Turpin, 518 U.S.

                                             1
 Case 1:20-cv-12120-TLL-EAS ECF No. 3 filed 08/12/20                              PageID.75   Page 2 of 2



651, 664 (1996). When a habeas petitioner files a second or successive habeas petition

in the district court without preauthorization, the district court must transfer the

case to the court of appeals. See 28 U.S.C. § 1631; Sims v. Terbush, 111 F.3d 45, 47

(6th Cir. 1997).

      Accordingly, it is ORDERED that the Clerk of the Court shall TRANSFER

this case to the United States Court of Appeals for the Sixth Circuit pursuant to 28

U.S.C. §1631 for a determination of whether Petitioner may file a successive petition.



Dated: August 12, 2020                                                 s/Thomas L. Ludington
                                                                       THOMAS L. LUDINGTON
                                                                       United States District Judge



                                         PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served Arthur Harriger #167717, THUMB CORRECTIONAL
                    FACILITY, 3225 JOHN CONLEY DRIVE, LAPEER, MI 48446 by
                    first class U.S. mail on August 12, 2020.

                                                  s/Kelly Winslow
                                                  KELLY WINSLOW, Case Manager




                                                       2
